Citation Nr: 1403544	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a prostate disorder.  

3. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


The Veteran, J.M, and M.M.

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for back injury, lower back pain; hemorrhoids; and prostatitis (prostate problems). 

In February 2013, the Board recharacterized the back injury, lower back pain, and prostatitis (prostate problems) issues comprising this matter to ones of a low back disability and a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2013, the Board remanded this matter in order for the Veteran to be scheduled for a Travel Board hearing, at the RO, before a Veterans Law Judge.

In May 2013, the Veteran, his wife, and sister, testified before the undersigned Veterans Law Judge at a hearing held at the RO.  The transcript is of record. 

In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to conduct further evidentiary development.  For reasons set forth below, the Board finds that there has not been substantial compliance with the remand directives of May 2013 and that thus another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Although further delay is regrettable, the Board finds that there are several deficiencies in the record that must be addressed on remand.  

First, in the July 2013 remand, the Board directed that the Veteran be asked to submit any pertinent private treatment records dated from September 2012 to the present, or provide enough information to identify and locate them, and to do the same regarding all outstanding records, whether treatment records, police reports, or otherwise, concerning his December 1977 and April 1997 motor vehicle accidents (MVAs).  He was also asked to confirm whether or not his 2006 lawsuit, Knox Circuit Number 3-234-98, relates to his April 1997 MVA, and, if so, he was to be asked to either submit all court records or provide enough information to identify and locate them along with authorization for their release.  Finally, he was to be asked to either submit all court records or provide enough information to identify and locate them along with authorization for their release, for his lawsuit in the late 1970's related to his December 1977 MVA.  The record reflects that the AMC sent the Veteran a letter dated in July 2013 requesting the information set forth above.  Although the AMC indicated in the October 2013 supplemental statement of the case (SSOC) that no response or additional medical evidence had been received from the Veteran, the Veteran indicated, in a letter dated in November 2013, that he did respond to the July 2013 letter "via U.S. Postal Service July 29, 2013."  On remand, this letter should be accounted for, and if not available, the Veteran should be provided another opportunity to respond to the requests for outstanding information or evidence.  

Second, at the hearing in May 2013, the Veteran submitted several private treatment records, along with an appropriate waiver, that were not noted the October 2013 SSOC.  These include records from Tennessee Urology Associates, dated from 2005 through 2012, which show that the Veteran was treated for benign prostatic hyperplasia (BPH) from December 2007 through at least September 2012.  As noted above, in February 2013, the Board recharacterized the issue on appeal as entitlement to service connection for a prostate disorder.  However, on the VA examination in July 2013, it appears that the examiner limited the issue to prostatitis.  The examiner noted that the Veteran was seen for prostatitis in service in 1951, that he reported intermittent pain since then, but found no evidence to support long term chronic prostatitis.  The examiner also noted that had been seeing an urologist on a regular basis and that his prostate examination and PSA's were all normal to this point.  This VA examination report is problematic because it does not note the significance, of any, of the private urology records showing treatment for BPH, limits consideration to whether the Veteran has prostatitis related to service, and does not expand consideration of the broader issue on appeal, entitlement to service connection for a prostate disorder.  

Third, with regard to the July 2013 VA examiner's negative opinion regarding hemorrhoids, for rationale the examiner noted that the Veteran stated that he had hemorrhoids, that he had not sought medical care for his hemorrhoids, that his wife usually gave him ointment for treatment, and that the presence of hemorrhoids was confirmed by the Veteran's wife since examination was not possible due to his being wheelchair bound and unable to stand.  The examiner also noted that there were no civilian medical records on this issue.  The problem with this "rationale" is that it does not contain an explanation for the negative opinion.  

Fourth, with regard to the July 2013 VA examiner's negative opinion (which was actually dated October 17, 2013, and mistakenly referred to as an "addendum" opinion in the October 2013 SSOC) on the claim for a low back disorder, for rationale, the examiner indicated that the Veteran stated he was run over by a towed artillery piece in 1950, and was told he had prostatitis by a military doctor MD, and that 40 years later the Veteran had a CT showing degenerative disc disease and in 1997 he had lumbar disc surgery.  The examiner indicated that in the "complete absence of any military medical records that substantiate any lower back injury it is very difficult to conclude that his current condition is in any way related to his accident in 1950," and that the Veteran's CT changes were just as likely to be a result of age related changes and lifting throughout his life.  The problem with this "rationale" is that it did not address the Veteran's December 1977 MVA, April 1997 MVA, and the December 2010 VA examination, nor did it address the Veteran's report of continuity of back symptoms since service, as well as his wife's and other family members reports of same.  

In light of these problems and relevant case law, the Board finds that supplementary medical opinions must be obtained.  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additional physical examination is only needed if the VA examiner finds it necessary. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2012).  Expedited handling is requested.  Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the July 2013 letter that the Veteran reported he sent in response to the AMC's VCAA letter sent in July 2013, requesting additional information.  If such letter is not located, resend the AMC's July 2013 VCAA letter and allow the Veteran an appropriate period of time to respond.  

2. Forward the claims folder to the VA examiner who conducted the July 2013 VA examination for a supplemental opinion as to the etiology of any prostate disorder and hemorrhoid disorder that the Veteran may have.  Request that the examiner review the claims folder again, and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  This should specifically include consideration of the records from Tennessee Urology Associates, which show that the Veteran was treated for BPH with obstruction.  If deemed necessary by the opiner, arrangements shall be made for another VA medical examination of the Veteran.  

Request that the VA examiner opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoids and/or a prostate disability (to include prostatitis and BPH and any other prostate disorder noted) had its onset during his service or is otherwise due or related to the Veteran's service. 

A clear and complete rationale (explanation) shall be provided for any opinion(s) provided.  This shall include a discussion of pertinent medical principles, with a citation for or copy of any literature referenced, as well as the pertinent medical and lay evidence.  The in-service massage treatment for prostatitis shall be addressed.  Continuity of symptoms as reported by the Veteran and his wife also shall be addressed as necessary.  If an opinion cannot be provided without resort to mere speculation, the rationale specifically shall include an indication of whether this is because more information is needed, because of information that cannot be obtained is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.

3. Forward the claims folder to the VA examiner who conducted the July 2013 VA examination for a supplemental opinion as to the etiology of any low back disorder that the Veteran may have.  Request that the examiner review the claims folder again, and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  If deemed necessary, arrangements shall be made for another VA medical examination. 

Request that the VA examiner opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset during his service or is otherwise due or related to his service.  

A clear and complete rationale (explanation) shall be provided for any opinion(s) expressed.  This shall include a discussion of pertinent medical principles, with a citation for or copy of any literature referenced, as well as the pertinent medical and lay evidence.  The following should be addressed:  the Veteran's in-service report of low back pain and injury, the December 1977 MVA, the April 1997 MVA, the December 2010 VA medical examination/opinion, and the Veteran's work and continuity of symptomatology as reported by him, his wife, and other family members.  If an opinion cannot be provided without resort to mere speculation, the rationale should include an explanation of why this is so, to specifically include an indication of whether this is because more information is needed, because information that cannot be obtained is needed, because the limits of current medical knowledge have been exhausted, or for some other reason.  

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


